Shaw, C. J.
Taking all the papers together, it appears that the assignee assigned to the bankrupt this note as part of the deficiency in personal estate. It not appearing that its value exceeded three hundred dollars, it was competent for the assignee to do so. U. S. St. of 1841, sess. 1, c. 9, § 3, 5 U. S. Sts. at Large, 443. In re Grant, 2 Story R. 312. The note in the *485schedule and the judgment produced are for the same debt. And the bankrupt, having acquired the beneficial interest by such assignment, may sue in his own name. Stone v. Hubbard, 7 Cush. 595. Judgment for the plaintiff